DETAILED ACTION

	Claims 18-40 are pending. 
	This Official Action is Non-Final. 
	All rejections from the previous Official Action have been withdrawn. 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims  18, 21, 24, 25, 26, 27, 28, 30-36, 39  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 5,658,768 (QUINLAN) as evidenced by About Palm Oil Board, Official Palm Oil Information Source, accessed at http://www.palmoilworld.org/about_palmoil.html on 2/25/2020  (PALM). 
Claim 18 recites a process for the production of a composition comprising 1,3- dioleoyl-2-palmitoyl glyceride (OPO), wherein the process comprises:

(ii) interesterifying the one or more palm oil stearin fractions by exchanging fatty acid residues among triglycerides in the one or more palm oil stearin fractions to form a randomly interesterified palm oil stearin;
(iii) subjecting the randomly interesterified palm oil stearin to enzymic transesterification with oleic acid or a non-glyceride ester thereof using an enzyme having selectivity for the 1- and 3- positions of a glyceride; (iv) separating palmitic acid or palmitic non-glyceride esters from the product obtained in (i11) to form a composition comprising OPO glyceride; and 
wherein step (i) is carried out enzymatically.
QUINLAN discloses a process for the preparation of triglyceride.  Example 1 shows palm stearin being reacted with high oleic sunflower acids.  Thus, QUINLAN provides a composition with one or more palm oil stearin fractions comprising tripalmitoyl glyceride.
As to (ii), the fraction is then treated with Lipase G (Example 1). 
As to (iii), QUILAN teaches interesterifying the stearin fraction with SP-392 (Example 1).  This includes  using a 1,3-specific enzyme with an oil blend high in triglycerides with acids other than palmitic and/or stearic acid in the 13-positions (col. 2, lines 20-65).
Example I discloses the production of OPO (corresponding to OSO with S=16.0 and from the fatty acid composition of 16:0 being 22.6% wt) and can be seen from the fat blend before and after interesterification. 
 QUINLAN provides Example 1 is as follows:

    PNG
    media_image1.png
    410
    443
    media_image1.png
    Greyscale


QUINLAN does no teach the iodine value. 
However, PALM shows that stearin have iodine factions ranging from 27-45.1 (see Table on pg. 4) for palm stearin. This overlaps the claimed amount of between about 18 and about 40. Palm stearin is the solid fraction from the fractionation of palm oil. It can be used for obtaining palm mid fractions (PMF) and also in blends with other vegetable oils to obtain suitable functional products such as margarine fats, shortenings, vanaspati and others. Palm stearin is a useful natural hard stock for making trans-free fats. Besides edible usage, palm stearin also possesses suitable properties for making soaps and formulating animal feeds.  Thus, it would have been obvious to use palm stearin with the claimed palm stearin with the claimed iodine value in view of QUINLAN, as PALM teaches these stearins served good trans-free fats and hardstocks.


QUILAN teaches using a lipase in Example 1

Claim 24 recites that the palm oil stearin has an iodine value between about 18 and about 35.
QUINLAN does no teach the iodine value. 
However, PALM shows that stearin have iodine factions ranging from 27-45.1 (see Table on pg. 4) for palm stearin. This overlaps the claimed amount of between about 18 and about 40. Palm stearin is the solid fraction from the fractionation of palm oil. It can be used for obtaining palm mid fractions (PMF) and also in blends with other vegetable oils to obtain suitable functional products such as margarine fats, shortenings, vanaspati and others. Palm stearin is a useful natural hard stock for making trans-free fats. Besides edible usage, palm stearin also possesses suitable properties for making soaps and formulating animal feeds.  Thus, it would have been obvious to use palm stearin with the claimed palm stearin with the claimed iodine value in view of QUINLAN, as PALM teaches these stearins served good trans-free fats and hardstocks.


Claim 25 recites that the palm oil stearin comprises a mixture of at least two palm oil stearins having different iodine values.

Claim 26 recites that the palm oil stearin comprises a mixture of a first palm oil stearin having an iodine value of from about 10 to about 20 and a second palm oil stearin having an iodine value of from about 25 to 50.
Claim 27 recites the step of blending the composition of (iv) with at least one vegetable oil.




As to claims 25-27 and 39, QUILAN teaches that blends can be used and produced (col. 2, lines 29-34). 
QUINLAN does no teach the iodine value. 
However, PALM shows that stearin have iodine factions ranging from 27-45.1 (see Table on pg. 4) for palm stearin. This overlaps the claimed amount of between about 18 and about 40. Palm stearin is the solid fraction from the fractionation of palm oil. It can be used for obtaining palm mid fractions (PMF) and also in blends with other vegetable oils to obtain suitable functional products such as margarine fats, shortenings, vanaspati and others. Palm stearin is a useful natural hard stock for making trans-free fats. Besides edible usage, palm stearin also possesses suitable properties for making soaps and formulating animal feeds.  Thus, it would have been obvious to use palm stearin with the claimed palm stearin with the claimed iodine value in view of QUINLAN, as PALM teaches these stearins served good trans-free fats and hardstocks.

Claim 28 recites that the vegetable oil is selected from sunflower oil, high oleic sunflower oil, palm kernel oil, rapeseed oil and soybean oil, and mixtures thereof.
As to claim 28, Example 1 uses sunflower. 

Claim 30 recites that wherein the composition or fraction comprises not more than 45 wt% of palmitic acid, based on total fatty acid content, and wherein at least 53 wt % of the palmitic acid residues are present in the 2-position of the glyceride. 



Claim 32 recites that the composition or fraction comprises not more than 42 wt% of palmitic acid, based on total fatty acid content, and wherein at least 56 wt % of the palmitic acid residues are present in the 2-position of the glyceride.

Claim 33 recites that at least 58 wt % of the palmitic acid residues are present in the 2-position of the glyceride.
As to claims 30-33, a process for the preparation of triglyceride compositions, in which more than 40 wt.% of the total amount of saturated fatty acids present are in the 2-position (col. 2, lines 53-58).  Thus, it would have been obvious that the recited amounts on claims fall within “more than 40%”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.



Claim 34 recites that the tripalmitoylglyceride (PPP) content of the composition or fraction is less than 9 % by weight of the composition.
As to claim 34, trisaturated triglcyerides are removed by the process.  Thus, less than 9% of PPP would be present.


Claim 36 recites that step (1) is carried out by a non-selective enzyme.

Claim 37 recites that the enzyme is a nonselective enzyme selected from the group consisting of Thermomyces lanuginosa, Rhizomucor miehei, Rhizopus delemar and Candida rugosa.
As to claims 36-37, Example 1 uses Rhizomucor mehei.  It would have been obvious to use Rhixmocor meihei in other processes, as QUILAN teaches that the enzyme is a desirable lipase. 


Claims 19-20, 22-23 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over QUINLAN and PALM  as applied to claims 18, 21, 24, 25, 26, 27, 28, 30-36, 39   above, and further in view of EP 0481782.  
Claim 19 recites that the one or more palm oil stearin fractions is or are bleached and deodorized before step (ii). 
Claim 20 recites further comprising the step (v) of dry fractionating the product obtained in (iv) to form a fraction comprising an increased amount of OPO.

Claim 22 recites that the one or more palm oil stearins is or are provided by fractionating palm oil or a derivative thereof.

Claim 23 recites fractionating palm oil comprises dry fractionation.

Claim 35 recites that the step (v) of dry fractionating the product obtained in (iv) to form a fraction comprising an increased amount of OPO.

As to claims 20, 22-23 and 35,  recites that the step (v) of dry fractionating the product obtained in (iv) to form a fraction comprising an increased amount of OPO. 
Claims 23 depends on claims 22 and recites that the fractionating palm oil comprises dry fractionation. 
Claims 35 recites that the step (v) of dry fractionating the product obtained in (iv) to form a fraction comprising an increased amount of OPO.  
The above-identified references are silent as to the use of bleaching, deodorizing and dry fractionation. 
However, EP048172 teaches that various impurities are contained in crude palm oil, which causes blinding when loaded on a crystallizing apparatus or a filter and varies the quality of the desired product, generally, refining steps such as degumming, decolorization and physical deacidification (RBD: Refined Bleached Deodorized), or neutralization, decolorization and physical deacidification or deodorization (NBD: Neutralized Bleached Deodorized) are carried out before dry fractionation (pg. 2, lines 20-25).  

As to dry fractionation, EP0481782 teaches that dry fractionation is the most generally employed way to separate palm oil constituents (pg. 1, lines 3-8).  Dry fractionation is a fractionation method wherein any solvent or detergent is not used and, as is well known, the method comprises forming crystal nuclei by cooling a fat or oil in a melted state, aging them at a low temperature to grow crystals and then subjecting them to solid-liquid separation. 
Thus, it would have been obvious to dry fractionate the starting palm fraction and finished product of the above-identified references, as EP0481782 teaches this is well-known way to fractionate palm products.  

Claims 29 and 40  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over QUINLAN and PALM   as applied to claims 18, 21, 24, 25, 26, 27, 28, 30-36, 38-39  above, and further in view of SALLE, The Use of Low-EPA Fish Oil for Long-Chain Polyunsaturated Fatty Acid Supplementation of Preterm Infants, Vol. 48, No. 6, 2000 (SALLE).
Claims 29 and 40 recite that the fraction of (v) is with a source of docosahexaenoic acid (DHA) or eicosapentaenoic acid (EPA).
The above-identified references do not teach that the fractions contains DHA or EPA.  
SALLE teaches that it is desirable to add a low-EPA fish oil as an effective way to maintain a normal DHA status in the diet of infants.  This is important because DHA may be an essential nutrient for the visual and early cognitive development of pre-term infants.
. 

Claims 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over QUINLAN and PALM   as applied to claims 18, 21, 24, 25, 26, 27, 28, 30-36, 39 above, and further in view of United States Patent No. 5,288,619 (BROWN). 
The references above are silent as to using candida rugosa. 
However, Brown teaches  an immobilized nonspecific transesterification lipase such can be used  Candida rugosa to treat fatty acids in oils. It is nn immobilized 1-, 3-specific enzyme may similarly be used, because the saturated acid content of canola oil is concentrated in the 1 and 3 positions. It is more economical to use a non-specific lipase (col. 37, lines 1-11). 
Thus, it would have been obvious to one skilled in the art to use candida rugosa in the references above as it is more economical. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1/5/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are directed to PRONK, SCHMID, and XU.  Those reference are no longer recited. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                         
/DONALD R SPAMER/Primary Examiner, Art Unit 1799